DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 7, 2022 has been fully considered. The amendment to instant claim 10 and addition of new claim 31 are acknowledged. Specifically, claim 10 has been amended to include limitation of the polyethylene glycol being PEG-4000, PEG-6000 or PEG-20000, partially taken from claim 12, and deleting the limitation of the superabsorbent polymer being polymethyl methacrylate and polyvinyl alcohol. In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the current amendment. The new grounds of rejections of the newly added claim 31 are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 10, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in further view of Chenault et al (US 2008/0004421), as evidenced by Xerogel flyer and Polymer Gel flyer, 2017.

In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4. The rejection is adequately set forth on pages 4-15 of an Office action mailed on April 7, 2022 and is incorporated here by reference.

5. As to amended claim 10,
Mahdavinia et al discloses superabsorbent highly cross-linked hydrogels having networks of hydrophilic polymer chains comprising chitosan grafted with poly(acrylic acid-co-acrylamide) (Abstract, p. 1399, left column), produced by grafting chitosan with acrylic acid and acrylamide, cross-liked with methylenebisacrylamide cross-linking agent, and further neutralized by NaOH (p. 1400, sections 2.1 and 2.2). The superabsorbent hydrogel comprises a chitosan backbone with side chains that carry sodium carboxylate (i.e. sodium polyacrylate) from neutralized acrylic acid and carboxamide functional group chains (p. 1401, section 3.1; p. 1403, section 3.3; p. 1402, section 3.2). The hydrogel is synthesized through simultaneous crosslinking and graft polymerization of acrylic acid/acrylamide mixtures onto chitosan (p. 1406; section 4), wherein the chitosan, potassium persulfate initiator and the acrylic acid/acrylamide monomers were mixed first, followed by addition of the cross-linker (p. 1400, section 2.2).  
Thus, in the superabsorbent hydrogel of Mahdavinia et al, the chitosan backbone corresponds to chitosan skeleton as claimed in instant invention, the sodium polyacrylate and polyacrylamide graft chains correspond to superabsorbent polymer as claimed in instant invention.

6. Further, though Mahdavinia et al does not disclose the cross-linking agent being acrylic anhydride-terminated polyethylene glycol (PEG) or maleic anhydride-terminated PEG, wherein PEG is PEG-4000 or PEG-8000,
Zhong et al discloses cross-linked hydrogels having porous network structures (p. 3914, section 3.6) comprising maleic chitosan cross-linked with PEG-diacrylate (PEG-DA) (Abstract), wherein PEG of PEG-DA is having Mw of 4000 or 8000, i.e. appears to be PEG-4000 or PEG-8000 (p. 3090, section 2.1, as to instant claim 12), maleic chitosan is produced by a one-step reaction between maleic anhydride and chitosan (p. 3909, section 2.2), i.e. appears to be maleic-anhydride terminated chitosan; and PEG-diacrylate is having the following formula (I) (p. 3910):

    PNG
    media_image1.png
    112
    418
    media_image1.png
    Greyscale
Formula (I)
which structure (acrylate-terminated PEG) appears to correspond to the MAAPEG ((meth)acrylic anhydride-terminated PEG) of instant specification (Scheme on p.9 of instant specification):

    PNG
    media_image2.png
    96
    123
    media_image2.png
    Greyscale


7. As to instant claim 31,
the superabsorbent cross-linked porous hydrogel of  Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al
is produced by reacting i) porous chitosan modified with maleic anhydride or itaconic anhydride, ii) PEG-DA, i.e. bifunctional PEG-based cross-linking agent having double bonds available for cross-linking, such as maleic anhydride-terminated PEG-8000,  iii) acrylic acid further neutralized by NaOH, and iv) potassium persulfate, wherein the terminal double bonds on both chitosan modified with maleic anhydride and maleic anhydride-terminated PEG are available for forming branching and cross-linking, therefore, the hydrogel of Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al would be reasonably expected by a one or ordinary skill in the art to have, at least partially, the structure as claimed in instant invention, i.e. having at least minor amount of sodium polyacrylates grafting with chitosan, and PEG- maleic anhydride-terminated or PEG-acrylic anhydride-terminated on both ends combined with sodium polyacrylate groups as well, especially since Zhong et al explicitly teaches anhydride-modified PEG being linked with sodium polyacrylate on both ends:

    PNG
    media_image3.png
    354
    115
    media_image3.png
    Greyscale
 (page 3910 of Zhong et al).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8. Claims 10, 14-16, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in view of Chenault et al (US 2008/0004421), in further view of Andersson (US 2013/0184356), as evidenced by Xerogel flyer and Polymer Gel flyer, 2017.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

9. The rejection adequately set forth on pages 15-17 of an Office action mailed on April 7, 2022 and the discussion set forth in paragraphs 5-6 above are incorporated here by reference.

10. Claims 10, 13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in view of Chenault et al (US 2008/0004421), in further view of Yin et al, Biomaterials, 28, 2007, 1258-1266, as evidenced by Xerogel flyer and Polymer Gel flyer, 2017.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

11. The rejection adequately set forth on pages 17-21 of an Office action mailed on April 7, 2022 and the discussion set forth in paragraphs 5-6 above are incorporated here by reference.

12. Claims 10, 14, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in view of Chenault et al (US 2008/0004421), in further view of Henise et al (US 2015/0352246), as evidenced by Xerogel flyer and Polymer Gel flyer, 2017.

In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

13.  The rejection adequately set forth on pages 21-23 of an Office action mailed on April 7, 2022 and the discussion set forth in paragraphs 5-6 above are incorporated here by reference.

Response to Arguments
14.  Applicant's arguments filed on September 7, 2022 have been fully considered

15. With respect to Applicant’s arguments regarding the rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Mahdavinia et al, European polymer Journal, 40, 2004, 1399-1407, in view of Glasser et al (US 5,874,551), Zhong et al, Acta Biomaterialia, 6, 2010, 3908-3918 only or alternatively, in further view of Chenault et al (US 2008/0004421), it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Mahdavinia et al discloses superabsorbent highly cross-linked hydrogels having networks of hydrophilic polymer chains comprising chitosan grafted with poly(acrylic acid-co-acrylamide) (Abstract, p. 1399, left column), produced by grafting chitosan with acrylic acid and acrylamide, cross-liked with methylenebisacrylamide, and further neutralized by NaOH (p. 1400, sections 2.1 and 2.2). The hydrogel was synthesized through simultaneous crosslinking and graft polymerization of acrylic acid/acrylamide mixtures onto chitosan (p. 1406; section 4). Thus, both “grafting reaction” and “cross-linking reaction” are used to produce the hydrogel of Mahdavinia et al, similarly to those claimed in instant invention.

3) Though Mahdavinia et al does not disclose the cross-linking agent being acrylic anhydride-terminated polyethylene glycol (PEG) or maleic anhydride-terminated PEG; does not recite the chitosan being maleic anhydride-terminated chitosan and the hydrogel network being porous, the secondary references of Glasser et al, Zhong et al and  Chenault et al were applied for the teachings of that.
It is noted that Glasser et al, Zhong et al and  Chenault et al are the secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

4) Thus, the superabsorbent cross-linked porous hydrogel of  Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al
is produced by reacting i) porous chitosan modified with maleic anhydride or itaconic anhydride, ii) PEG-DA, i.e. bifunctional PEG-based cross-linking agent having double bonds available for cross-linking, such as maleic anhydride-terminated PEG having Mw of 4000 or 8000, i.e. PEG-4000 or PEG-8000, and iii) acrylic acid further neutralized by NaOH, wherein the terminal double bonds on both chitosan modified with maleic anhydride and maleic anhydride-terminated PEG are available for forming branching and cross-linking, therefore, the hydrogel of Mahdavinia et al in view of Glasser et al, Zhong et al only or alternatively, in further view of Chenault et al would be reasonably expected to have, at least partially, the structure as claimed in instant invention, i.e. having chitosan modified with maleic anhydride as the backbone, sodium polyacrylates, at least partially, as branching/grafting chains (since having only one terminal double bond) and maleic anhydride-terminated PEG-4000, at least partially, as the cross-linking or “bridging” chains (since having two terminal double bonds) as well, especially since the used PEG-4000 or PEG-8000 produced long chains and thus ensuring flexibility of the polymer network. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

5) Since i) “xerogel” is a porous solid formed from a gel by drying, ii) “gel” is defined as a three-dimensional cross-linked system and iii) the hydrogel of Mahdavinia et al in view of Glasser et al and Zhong et al, alternatively in further view of Chenault et al, is substantially the same as that claimed in instant invention, and is specified as being porous and cross-linked, therefore, the hydrogel of Mahdavinia et al in view of Glasser et al and Zhong et al, alternatively in further view of Chenault et al will intrinsically and necessarily be, at least partially, or would be reasonably expected to be, at least partially, a hydrogel xerogel sponge as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
6)  It is further noted that instant claims are silent with respect to the specific structure of the hydrogel and the specific ways of bonding of the backbone/skeleton with the branches comprising PEG-anhydride links, cross-linking agent links and superabsorbent polymer links. Instant claim 10 generally recites the presence of said units. Further, the Scheme of page 9 is based on the specific hydrogel produced by polymerization of very specific reactants, wherein the scope of claim 10 is significantly broader.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

7) Instant claims are silent with respect to any properties of the sponge, specifically, water absorbent properties, flexibility, internal adhesion, high mechanical properties, as argued by Applicant. Further, as discussed above, the hydrogel of Mahdavinia et al in view of Glasser et al and Zhong et al, alternatively in further view of Chenault et al: a) comprising sodium polyacrylate will intrinsically and necessarily have, at least partially, superabsorbent properties, similarly to the sodium polyacrylate chains of the claimed network providing high water absorbency, and b) comprising long chain PEG-4000 or PEG-8000 as cross-linking chains will intrinsically and necessarily have flexibility, similarly to the PEG-4000 and PEG-8000 chains providing flexibility to the claimed network. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764